            Case 4:20-cv-00521-LPR Document 9 Filed 08/07/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BIANCA FLETCHER                                                                PLAINTIFF

vs.                          CASE NO. 4:20-CV-521-LPR

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK; and
JOHN DOES 1-2                                                             DEFENDANTS

                    MOTION TO DISMISS, WITHOUT PREJUDICE,
               DEFENDANTS, CHARLES HUMBLE, AND NITV, LLC, ONLY

       COMES NOW THE PLAINTIFF, BIANCA FLETCHER, by and through counsel,

SUTTER & GILLHAM, P.L.L.C.; and, for her Motion to Dismiss Separate Defendants, Charles

Humble and NITV, LLC, only, without prejudice:

       1.      Plaintiff moves to dismiss Separate Defendants, Charles Humble, and NITV, LLC,

only, without prejudice.

       2.      Separate Defendants Gene Shook and NITV Federal Services, LLC, will remain in

the lawsuit.

       WHEREFORE, Plaintiff, BIANCA FLETCHER, prays for an Order dismissing

Separate Defendants Charles Humble and NITV, LLC, only, without prejudice, the parties to bear

their own costs and fees.

                                           Respectfully submitted,

                                           Lucien R. Gillham, ARBN 99-199
                                           Attorneys for the Plaintiff
                                           SUTTER & GILLHAM, P.L.L.C.
                                           P.O. Box 2012
                                           Benton, AR 72018
                                           501/315-1910 Office
                                           501/315-1916 Facsimile
                                           lucien.gillham@gmail.com
          Case 4:20-cv-00521-LPR Document 9 Filed 08/07/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing has been served on ______ day of August,
2020, upon counsel for Defendants, NITV Federal Services, LLC and Gene Shook via ECF and
as follows:

James D. Robertson
jrobertson@barberlawfirm.com



                                             /s/ Luther Oneal Sutter
                                             Luther Oneal Sutter, ARBN 95031
